DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:  claims 7 and 8 recite “the measurement target” where the parent claims (3 and 4) set forth “the first measurement target.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chono et al. (US PG Pub. No. US 2015/0320399 A1, Nov. 12, 2015) (hereinafter “Chono”).
Regarding claim 1: Chono discloses an acoustic wave diagnostic apparatus, comprising: an image display unit that displays an acquired acoustic wave image (display unit 132); a memory configured to store a plurality of detection measurement algorithms, wherein each of the plurality of detection measurement algorithms corresponds to different types of 
Regarding claim 2: Chono discloses the acoustic wave diagnostic apparatus according to claim 1, wherein the processor is further configured to determine a position of a detection range in which the detection is performed based on the received first position ([0052] - "a measurement position candidate region in a region that indicates a rough position of a measurement position"; [0060]-[0061] - auxiliary information 1642).
Regarding claim 3: Chono discloses the acoustic wave diagnostic apparatus according to claim 1, wherein the processor is further configured to determine a measurement position at which the measurement is performed based on the received first position ([0052] - "processing is performed to search this measurement position candidate region on an ultrasonic image 
Regarding claim 4: Chono discloses the acoustic wave diagnostic apparatus according to claim 2, wherein the processor is further configured to determine a measurement position at which the measurement is performed based on the received first position ([0052] - "processing is performed to search this measurement position candidate region on an ultrasonic image generated by the ultrasonic image generation unit 106, to detect as the measurement position a position having characteristics closest to those of a target measurement position"; [0060]-[0061] - auxiliary information 1642).
Regarding claim 5: Chono discloses the acoustic wave diagnostic apparatus according to claim 1, wherein the processor is further configured to: set a condition, under which the detection for the first measurement target is performed, based on at least one of the first measurement item or the received first and  perform detection based on the set condition (measurement condition setting unit 152, [0058] - "measurement position computation scheme", [0059], [0052], [0053]).
Regarding claim 6: Chono discloses the acoustic wave diagnostic apparatus according to claim 2, wherein the processor is further configured to set a condition, under which the detection for the first measurement target is performed, based on at least one of the first measurement item or the received first position and perform detection based on the set condition (measurement condition setting unit 152, [0058] - "measurement position computation scheme", [0059], [0052], [0053]).
Regarding claim 7: Chono discloses the acoustic wave diagnostic apparatus according to claim 3, wherein the processor is further configured to: set a condition, under which the detection for the measurement target is performed, based on at least one of the first measurement item or the received first position and perform detection based on the set 
Regarding claim 8: Chono discloses the acoustic wave diagnostic apparatus according to claim 4, wherein the processor is further configured to: set condition, under which the detection for the measurement target is performed, based on at least one of the first measurement item or the received first position and perform detection based on the set condition (measurement condition setting unit 152, [0058] - "measurement position computation scheme", [0059], [0052], [0053).
Regarding claim 9: Chono discloses the acoustic wave diagnostic apparatus according to claim 5, wherein the processor is further configured to set at least one of a position of a detection range, a size of the detection range, a detection accuracy, or a detection order as the condition for performing the detection ([0058]-[0059] - the input measurement items are set as the measurement condition 1522, where measurement items include distance, speed, area, volume, and distortion, computation schemes including a measurement position candidate region; [0070], figure 30; measurement items 322; measurement condition database 1500, [0091]-[0092]).
Regarding claim 10: Chono discloses the acoustic wave diagnostic apparatus according to claim 6, wherein the processor is further configured to set at least one of a position of a detection range, a size of the detection range, a detection accuracy, or a detection order as the condition for performing the detection ([0058]-[0059] - the input measurement items are set as the measurement condition 1522, where measurement items include distance, speed, area, volume, and distortion, computation schemes including a measurement position candidate region; [0070], figure 30; measurement items 322; measurement condition database 1500, [0091]-[0092]).
Regarding claim 11: Chono discloses the acoustic wave diagnostic apparatus according to claim 7, wherein the detection condition setting unit sets at least one of a position of a 
Regarding claim 12: Chono discloses the acoustic wave diagnostic apparatus according to claim 8, wherein the processor is further configured to set at least one of a position of a detection range, a size of the detection range, a detection accuracy, or a detection order as the condition for performing the detection ([0058]-[0059] - the input measurement items are set as the measurement condition 1522, where measurement items include distance, speed, area, volume, and distortion, computation schemes including a measurement position candidate region; [0070], figure 30; measurement items 322; measurement condition database 1500, [0091]-[0092]).
Regarding claim 13: Chono discloses the acoustic wave diagnostic apparatus according to claim 1, wherein the processor is further configured to:  set an arrangement rule of measurement points in the first measurement target based on the first measurement item, and perform measurement by arranging measurement points based on the set measurement point arrangement rule ([0071] - key tissues and key positions, [0092] - key tissues are measured positions 1530, corresponding to measurement items at the key positions, [0095]-[0096] - which are candidate measurement positions identified based on the auxiliary information 1642,  [0109]-[0110] - generated by the auxiliary information generation unit 164, [0117] - measurement positions corresponding to key tissues are arranged according to "arrangement relationship").
Regarding claim 14: Chono discloses the acoustic wave diagnostic apparatus according to claim 2, wherein the processor is further configured to:  set an arrangement rule of 
Regarding claim 15: Chono discloses the acoustic wave diagnostic apparatus according to claim 3, wherein the processor is further configured to:  set an arrangement rule of measurement points in the first measurement target based on the first measurement item, and perform measurement by arranging measurement points based on the set measurement point arrangement rule ([0071] - key tissues and key positions, [0092] - key tissues are measured positions 1530, corresponding to measurement items at the key positions, [0095]-[0096] - which are candidate measurement positions identified based on the auxiliary information 1642,  [0109]-[0110] - generated by the auxiliary information generation unit 164, [0117] - measurement positions corresponding to key tissues are arranged according to "arrangement relationship").
Regarding claim 16: Chono discloses the acoustic wave diagnostic apparatus according to claim 4, wherein the processor is further configured to:  set an arrangement rule of measurement points in the first measurement target based on the first measurement item, and perform measurement by arranging measurement points based on the set measurement point arrangement rule ([0071] - key tissues and key positions, [0092] - key tissues are measured positions 1530, corresponding to measurement items at the key positions, [0095]-[0096] - which are candidate measurement positions identified based on the auxiliary information 1642,  [0109]-[0110] - generated by the auxiliary information generation unit 164, [0117] - 
Regarding claim 17: Chono discloses the acoustic wave diagnostic apparatus according to claim 1, wherein the processor is further configured to  receive designation of at least one of a name of an organ, a name of a lesion, a name of an organ and measurement content regarding the organ, or a name of a lesion and measurement content regarding the lesion as a measurement item relevant to the measurement target (part 1510, figure 30, [0077], [0157]).
Regarding claim 18: Chono discloses the acoustic wave diagnostic apparatus according to claim 1, wherein the acoustic wave image is an ultrasound image ([0041]).
Regarding claim 20: Chono discloses an operation method of the acoustic wave diagnostic apparatus according to claim 1 (figures 1 and 2, see above for complete analysis), the method comprising: displaying the acquired acoustic wave image (figure 6, step s102, [0072], [0101]); receiving the designation of the first measurement item relevant to the first measurement target (figure 6, step s104, [0101], [0158]); setting the first detection measurement algorithm from the plurality of detection measurement algorithms based on the received first measurement item (figure 6, step s110, [0102], [0104]; where step s110 is based on measurement condition setting unit 152, [0053], [0070] - "To obtain a measurement value specified by the measurement item, the measurement condition database 1500 is searched using the part 1510 or the measurement item 1520 as a search parameter", [0078]); receiving the designation of the first position of the first measurement target on the acoustic wave image displayed on the image display unit (figure 6, step s220, [0105]); and upon receiving the designation of the first position, detecting and measuring the first measurement target based on the received first position and the set first detection measurement algorithm set by the detection measurement algorithm (figure 6, steps s260-s318, [0087], [0090], [0095], [0098]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chono in view of Mo et al. (US PG Pub. No. US 2014/0046185 A1, Feb. 13, 2014) (hereinafter “Mo”)
Regarding claim 19: Chono teaches the acoustic wave diagnostic apparatus according to claim 1, but does not teach wherein the acoustic wave image is a photoacoustic wave image.
Mo, in the same field of endeavor, teaches a system comprising a user interface with region selecting and measurement controls for computer aided measurement and computer aided diagnosis (abstract, [0097]) wherein the system can be used with acoustic wave images 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to apply the system of Chono to a photoacoustic image as taught by Mo, in order to provide the automated region detection and measurements of Chono to other diagnostic data, because the courts have held that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Response to Arguments
Interpretation under 35 U.S.C. §112(f) is withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to prior art rejections of pending claims 1-20, filed 11/20/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suehira (US PG Pub. No. US 2017/0303794 A1, Oct. 26, 2017) – teaches a combined ultrasound and photoacoustic imaging system
Yoo et al. (US Patent No. US 10,159,468 B2, Dec. 25, 2018) – teaches an interactive system for identifying measurement targets

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.